Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites:
1. A neural network workload distribution system, the system comprising: a neural network processor of a vehicle to:
receive an indication of an application to execute, the application comprising a neural network and a latency requirement, wherein the neural network comprises a node; encode a discovery message comprising the latency requirement and requested resources for a workload of the neural network; decode, from a proximate resource and in response to the discovery message, a discovery response comprising available resources of the proximate resource available for the workload based on the requested resources for the workload; select the proximate resource to execute the workload based on the available resources of the proximate resource; encode, in response to the discovery response, an offload request identifies the node to execute at the proximate resource; decode, in response to the offload request, a result of the workload; and provide an input to an advanced driver-assistance (ADAS) system based on the result. Emphasis added.
From the above claim, it is noted that the meaning of the limitations taken together with respect to “application comprising a neural network and a latency requirement, wherein the neural network comprises a node” is confusing, because, the application is a software program as understood from the claim itself i.e. an application to execute, whereas the “application comprises a neural network and the neural network comprises a node”. A node is understood to be a hardware entity. That is a software entity comprises also a hardware entity, which make no sense. 
In addition, the meaning of the limitation “wherein the description of the workload identifies the node to execute at the proximate resource” is ambiguous, because the “proximate resource” is understood to correspond to a “node” in accordance with the specification, see paragraph [0041] of corresponding US Pub. 20190050718 A1: 
 	 [0041] At 402, the neural network processor detects proximate resources. In an example, the neural network processor may control a communication system to broadcast a neural network offload discovery packet. In some examples, known V2V or V2I communication messages are used to detect proximate vehicles. The neural network processor may use additional information to determine which proximate resources to use. A resource is considered proximate if the resource is close enough to communicate with the initiator vehicle. In various examples, the neural network processor may provide various discovery parameters to proximate resources. 
Therefore, the meaning of the limitation “the node to execute at the proximate resource” is indefinite, because the “node” in question is the “proximate resource”. stated 
Given the above the meaning of the claim as a whole is ambiguous.
Independent claims 15 and 22 have similar limitations as discussed above with regard to claim 1, and subject to similar rejections.
Regarding dependent claims sets {2-14}, {16-21}, and {23-25} are subject to the same rejections based on the respective dependency form independent claims 1, 15 and 22.
 
Allowable Subject Matter
Claims 1, 15, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       12/3/2021